Citation Nr: 1523569	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to April 2, 2014 and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from January 1966 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for an acquired psychiatric disorder, diagnosed as PTSD, and assigned a 30 percent rating, effective July 27, 2011.  In May 2014, the RO assigned an increased staged 50 percent rating for PTSD, effective April 2, 2014.  


FINDINGS OF FACT

1.  Prior to April 2, 2014, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

2.  From April 2, 2014, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Ratings for PTSD in excess of 30 percent prior to April 2, 2014 and in excess of 50 percent from April 2, 2014 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2014).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2013 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; a May 2014 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)   ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and service personnel records are of record.  His postservice treatment records have also been secured, with the exception of records from the Las Vegas Vet Center, which have been determined to be unavailable [the Vet Center responded that they do not have any records for this Veteran].  The RO arranged for VA examinations to assess the PTSD in August 2011, April 2013, and April 2014.  The examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally   38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
  
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ratings are assigned according to the manifestation of particular symptoms. The use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

 The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's PTSD is currently assigned a 30 percent rating prior to April 2, 2014 and a 50 percent rating from that date.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Prior to April 2, 2014

As noted above, a 30 percent rating is currently assigned for the Veteran's PTSD for the period prior to April 2, 2014.

A September 2006 VA treatment record notes a positive PTSD screen.  A February 2007 treatment record notes a negative PTSD screen.

A September 2009 Social Security Administration (SSA) disability determination found that the Veteran was disabled due to COPD with restrictive lung disease and glaucoma.

A June 2011 VA treatment record notes that a diagnosis of PTSD is suggested.  A July 2011 treatment record notes that the Veteran reported not sleeping well.  He was seen for a mood disorder and to rule out PTSD.  On mental status examination, it was noted that he presented as fully oriented and appropriately dressed and groomed.  He was pleasant and cooperative and his speech was clear, coherent, and well-paced.  There was no evidence of a thought disorder or psychosis.  His mood was good and his affect was bright with occasional tearfulness when discussing his past.  The Veteran denied suicidal or homicidal ideation, intent, or place.  His memory was intact and his insight and judgment were good.  The impression was PTSD, likely from childhood incidents through his life.

On August 2011 VA PTSD examination, the examiner noted that the Veteran presented well socially and was open during the diagnostic interview.  He did not appear guarded or defensive and there were no unusual behaviors or mannerisms detected.  The examiner stated that the Veteran expressed himself well during the interview, spoke in complete sentences, and his speech was easily understood.  No cognitive difficulties were detected and his grooming and hygiene were satisfactory.  The Veteran was alert and oriented.  The examiner also noted that the Veteran's self-report was consistent with the records available for review.

The examiner noted that the Veteran has been married three times and that he indicates that his current marriage is "doing great."  The Veteran reported no longer drinking or going to bars.  He stated that he has "always made friends with everybody."  The examiner noted that the Veteran did have good social skills.  The Veteran did report some difficulties with authority figures, but stated that he generally got along well with his coworkers and the general public.  The Veteran denied having any past mental health treatment, but acknowledged that he did see someone twice.  He has no history of psychiatric hospitalization and is not taking any psychiatric medications.

The Veteran described his mood as "laid back" and denied depression.  He reported that he may have had problems with mood in the past, but indicated that this has gotten better.  He did report that he will cry for no reason, but that this is a recent occurrence.  He also stated that he will occasionally become angry, but denied any history of assaultive or out-of-control behavior.

Regarding PTSD symptoms, the Veteran reported having difficulty sleeping, but denied having nightmares, and also reported an exaggerated startle response.  The examiner noted that the Veteran was somewhat hypervigilant and has difficulty being in crowds.  In public places, the Veteran prefers to sit near older people, but denied feeling threatened by others.  He also denied having intrusive thoughts of past traumas.  The examiner noted that he does have some avoidance responses though.

On mental status examination, the Veteran maintained good eye contact and his voice was normal in tone and pace.  His affect was full ranging and appropriate and his underlying mood appeared to be fairly calm, composed, and euthymic.  The Veteran did not appear to be experiencing significant psychological distress in the form of anxiety or depression.  The Veteran tracked the conversation well and had no impairment of concentration or attention span.  His psychomotor activity was within normal limits and his memory was functionally intact.  His thinking was logical and goal-oriented, and there were no indications of a thought disorder.  The examiner diagnosed PTSD, but indicated that such symptoms are currently mild.  The examiner noted that with consideration of the Veteran's limitations of occupational and social functioning, his PTSD symptoms are not severe enough to require continuous medication or as to interfere with his occupational and social functioning.  The examiner noted that the Veteran is intellectually capable and has intact concentration, suggesting that he should be able to understand, remember, and carry out detailed as well as simple directions.  The examiner further noted that although the Veteran recently sought mental health contact, he does not appear to be experiencing significant psychological distress and is capable of normal activities of daily living.

An August 2012 VA treatment record notes that the Veteran requested a consultation for PTSD.

On April 2013 VA PTSD examination, PTSD was diagnosed.  The examiner indicated that the PTSD symptoms are mild and occur only occasionally.  It was noted that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The examiner noted that the Veteran has been married on 3 occasions.  The Veteran reported having a "great" relationship with his current wife and denied any marital problems.  He further reported having contact with all of his children from his second marriage.  The Veteran did report some problems with authority figures in past jobs, but indicated he tends to get along well with most coworkers.  He reported having a lot of friends and stated he gets along well with others.  The examiner noted that the Veteran presented well socially during the examination and was pleasant, friendly, and outgoing.  There were no unusual behaviors or mannerisms that would impact social functioning detected.

Regarding his occupational history, it was noted that the Veteran held several jobs after leaving the military.  The Veteran reported that he quit jobs, but was never fired.  The examiner noted that the Veteran's longest employment was with the Post Office, where he was employed for 15 years, and which job ended when he was convicted of stealing money.  PTSD symptoms were noted to be anxiety.  The examiner indicated that the Veteran did not have any other symptoms attributable to his PTSD.

In July 2013, the Veteran' agent indicated that the Veteran's PTSD symptomatology more closely approximates the required criteria for a 50 percent evaluation.

A September 2013 VA treatment record notes that the Veteran has no symptoms of anxiety, depression, hallucinations, or suicidal/homicidal ideation.  The assessment was stable PTSD.

In November 2013, the Veteran's agent indicated that his lack of treatment by mental health care professionals is due to the Veteran feeling "just as alone as if he were not in treatment" and so he stopped attending and also due to financial problems.

A November 2013 VA treatment record notes that the Veteran reported increasing symptoms of PTSD, including nightmares, sweats, and bouts of anger.  It was noted that the Veteran stated he is trying to get his VA disability increased.  A December 2013 treatment record notes that the Veteran was a personable and pleasant man, who exhibited no involuntary movement and had normal speech.  His mood was noted to be intermittently irritable and down.  He had medium to near full affect.  His though process was organized and he did not report suicidal or homicidal ideation.  His memory was found to be fair to good and his judgment was noted to be fair, except when using alcohol.  The assessment was PTSD and depressive disorder.  Another December 2013 treatment record notes a call to the VA National Suicide Prevention Hotline.  The Veteran reported that he has been struggling with suicidal ideation for many years, but that the idea of leaving his wife and hurting her prevents him from killing himself.  The Veteran reported that he finds relief from talking and indicated that he sees a psychiatrist, which has helped.  A follow-up record indicates that the Veteran reported feeling much better since he talked with Hotline staff and denied having thoughts of harming himself.  The Veteran stated that he finds it helpful to talk with someone.

In December 2013, the Veteran's agent submitted a statement indicating that the Veteran's PTSD is of such severity as to preclude him from obtaining and retaining any gainful employment.

As the Veteran is assigned a 30 percent rating for this period, the focus is on whether manifestations of the PTSD meet or approximate the criteria for a 50 percent (or higher) rating.  Following a review of the record, the Board finds that evidence shows impairment from the Veteran's PTSD no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  For example, the Veteran was continually found to be oriented and appropriately dressed and groomed.  There was no evidence of unusual behaviors or mannerisms detected and no evidence of a thought disorder or memory problems.  Further, the Veteran reported a great relationship with his current wife and having friends.  In fact the Veteran reported that he has a lot of friends and "always makes friends with everybody."  He was noted to have good social skills.  In addition, on August 2011 VA examination, the examiner indicated that the Veteran's PTSD symptoms were mild and not severe enough to require taking continuous medication or to interfere with his occupational and social functioning.  Similarly, on April 2013 VA PTSD examination, the examiner also found the Veteran's PTSD symptoms to be mild and indicated that such symptoms occur only occasionally.   A September 2013 VA treatment record notes an assessment of stable PTSD.

Although the Veteran has reported and been shown to have anxiety, some difficulty sleeping, being somewhat hypervigilant, and having an exaggerated startle response, these symptoms are encompassed by the criteria for the 30 percent rating currently assigned.  The Board also acknowledges the December 2013 VA treatment record noting that the Veteran called the VA suicide prevention hotline, in which he reported struggling with suicidal ideation for many years, but stated that he would not kill himself because he would not leave or hurt his wife.  Here, the Board notes that there is no other evidence during this period to show or suggest that the Veteran has struggled with suicidal ideation.  Notably, he specifically denied suicidal ideation in June 2011, September 2013, and December 2013.

Moreover, the Board acknowledges the Veteran's and his representative's contention that the Veteran's PTSD symptoms impact his ability to work.  In this regard, the Board finds no evidence to show or suggest that the Veteran is unable to work due to his PTSD symptoms.  Notably, on August 2011 VA examination, the examiner indicated that the Veteran's PTSD symptoms were not of a severity to impact his occupational functioning and that the Veteran was capable of normal activities of daily living.

In sum, the Board finds that the evidence prior to April 2, 2014 does not more nearly approximate symptomatology greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

From April 2, 2014

As is noted above, the rating for PTSD assigned for this period is 50 percent.

On April 2014 VA PTSD examination, the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Following review of the Veteran's record, the examiner noted that the Veteran has not been employed for several years and was last employed as an intermittent dishwasher.  The examiner noted that the Veteran's longest continuous employment was 15 years prior with the Post Office, but that he was terminated from this position due to embezzlement.  The examiner also noted that the Veteran has been prescribed antidepressant medications, but has not been taking his medication consistently or as prescribed.  The examiner further noted that the Veteran has an extensive alcohol abuse history and has been in several treatment programs, but that he is still drinking.

The Veteran's symptoms were noted to be depressed mood, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran was a pleasant, garrulous man who was hard to interview because of his overly detailed circuitous explanations to simple questions, but who seemed to be trying to comply as best he could.

The examiner also opined regarding the Veteran's ability to be employed.  The examiner stated that the Veteran's communication abilities and ability to think abstractly are both somewhat limited.  The examiner concluded that any employment that called for communication skills would likely not be appropriate for the Veteran.  Further, the examiner indicated that based on the Veteran's educational background and written responses to a questionnaire, he would not do well with written communication of other than a very basic kind.  The examiner noted that the Veteran can understand and remember simple instructions and did a reasonably good job of answering questions about his history with long term memory accessed.  However, the examiner noted that the Veteran's ability to handle stress is quite limited, particularly stress of an interpersonal nature.  The Veteran has a history of getting upset with others on the job or getting in confrontations.  The examiner indicated that another concern would be his ability to persist at tasks and to concentrate.  The examiner also stated the Veteran would have difficulty focusing.  The examiner indicated that the Veteran could communicate only in very rudimentary ways and would have significant problems dealing with stress.  The examiner stated that he would do better in job situations with very limited need for interpersonal interaction and that would allow him to work for limited periods of time or at a reduced pace.

In April 2014, an addendum opinion was provided regarding the severity of the Veteran's PTSD.  The examiner indicated that based on review of the record, interview of the Veteran, and his experience in diagnosing mental conditions, the Veteran's PTSD symptoms more appropriately indicate occupational functioning with reduced reliability and productivity.

As is noted above, the Veteran is currently rated 50 percent during this period.  Following review of the evidence, the Board concludes that a rating in excess of 50 percent is not shown or approximated.  In this regard, on April 2014 VA examination, the Veteran was found to have depressed mood, near-continuous panic or depression, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, and difficulty in adapting to stressful circumstances.  Although some of these symptoms suggest a disability picture approximated by the 70 percent criteria, the April 2014 examiner provided an addendum opinion as to the severity of the Veteran's PTSD and specifically indicated that his symptomatology reflected social and occupational functioning with reduced reliability and productivity.  The examiner indicated that this conclusion was based on his review of the record, an interview with the Veteran, and his experience in diagnosing mental conditions and their effect on social and occupational functioning.  

Notably, the Board notes that there is no evidence during this period of suicidal or homicidal ideation, obsessional rituals which interfere with routine activities, spatial disorientation, or neglect of personal appearance and hygiene.  On April 2014 VA examination, the examiner indicated that the Veteran is a pleasant man and was able to use his long term memory to answer questions about his history, suggesting no memory impairment.   Additionally, there is no evidence to suggest that the Veteran's relationship with his wife has deteriorated or that he no longer has friends.

The Board also acknowledges that the Veteran was noted to have difficulty handling stress; however, such symptomatology is contemplated by the current 50 percent rating.  Significantly, the Board points out that the Veteran's representative has indicated during the course of this appeal that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 50 percent rating.  A 50 percent rating has been awarded for this period.

In light of the evidence discussed above, the Board concludes that the Veteran experiences significant occupational and social impairment.  However, the record reflects he is capable of maintaining some successful relationships, he does not demonstrate a neglect of personal appearance and hygiene, and his symptoms are not shown to affect his ability to function independently.  Therefore, the Board finds that Veteran's impairment during this period does not more closely approximate the criteria for a 70 (or 100) percent rating.

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture does not more nearly approximate the criteria for either of those ratings at any time during this appeal.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a rating in excess of 50 percent from April 2, 2014 for the Veteran's service-connected PTSD have not been met.  38 C.F.R. § 4.130, Code 9411.
Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the PTSD disability not encompassed by the schedular ratings currently assigned.  The Veteran's complaints of sleep impairment, disturbances of motivation and mood, depressed mood, and difficulty in adapting to stressful circumstances are all encompassed by the criteria for the ratings now assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that the Veteran has claimed that he is unemployable due to his PTSD.  He filed a claim for individual unemployability (TDIU) in December 2013 and this claim was denied by a May 2014 rating decision.  He has not appealed.  Further, although the evidence shows that the Veteran is not currently working, the Board notes that by his own report, he was fired from his long-standing job at the Post Office due to charges of embezzlement.  Additionally, SSA records show that the Veteran has been found to be disabled due to COPD and glaucoma, which are not service-connected.  Hence, the matter of entitlement to a TDIU rating is not raised in the contact of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to increased ratings in excess of 30 percent prior to April 2, 2014 and in excess of 50 percent from April 2, 2014 are denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


